Appeal from a judgment of the County Court of Montgomery County (Aison, J.), rendered January 9, 1992, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defendant contends that the waiver of his right to appeal was involuntary and that his guilty plea is unenforceable *956because it was coerced. The record reveals that defendant’s waiver of the right to appeal as a part of his negotiated plea bargain was knowingly and voluntarily made and that defendant understood the consequences of the waiver (see, People v Seaberg, 74 NY2d 1; People v Brown, 160 AD2d 1039). In addition, the record indicates that the guilty plea was knowing and voluntary. The minutes of the plea allocution reveal that defendant was represented by an attorney, stated that he had not been coerced in any way and was satisfied with his representation, and admitted his guilt of the crime to which he pleaded guilty (see, People v Lattmen, 101 AD2d 662). Finally, given the unequivocal nature of defendant’s plea, we reject defendant’s argument that County Court erred in failing to allow defendant to withdraw his guilty plea (see, People v Dickerson, 163 AD2d 610, lv denied 76 NY2d 892; People v Kornegay, 146 AD2d 946, lv denied 73 NY2d 1017; People v Melendez, 135 AD2d 660, lv denied 70 NY2d 1008).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.